DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs (9/4/2019, 4/14/2020 and 8/4/2020) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The claim set does not have a claim 38.
Misnumbered claim 39 been renumbered 38.
Misnumbered claim 40 been renumbered 39.
Misnumbered claim 41 been renumbered 40.
Misnumbered claim 42 been renumbered 41.
Misnumbered claim 43 been renumbered 42.
Misnumbered claim 44 been renumbered 43.
Misnumbered claim 45 been renumbered 44.
Misnumbered claim 46 been renumbered 45.

Misnumbered claim 48 been renumbered 47.
Misnumbered claim 49 been renumbered 48.
Misnumbered claim 50 been renumbered 49.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5 of claim 40, the claim states “an object” line 3 already claims “an object” it is unclear if objects are the same object making the claim unclear. For examination purposes it will be interpreted as a single object and the examiner suggests that the “an object” in line 5 be changed to “the object.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 24, 28, 31, 32, 37, 40-42 and 47 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aeschlimann et al. (US Pub 2005/0126680).
With respect to claim 21, Aeschlimann discloses a system for dynamically controlling a weld profile, the system comprising: a generator (paragraph 35, “ultrasound generator”) configured to supply energy based on the weld profile; an end effector (fig 1, 2) operatively connected to the generator and configured to apply vibratory energy and pressure (paragraph 35, holder 2 is in active connection with the generator and a pressing device that exerts pressure on the object) to an object; a sensor (paragraph 23 continuously determines the oscillating length of the object and actively controlling the welder) configured to provide an output with respect to the object; and a computer (paragraph 45, “The adjustable variables are established with a suitable process computer 84 and are utilized for controlling the force F (arrow 85.1), the advance speed (not illustrated in more detail) of the joining element 80, the ultrasonic frequency and amplitude (arrow 85.2).”) configured to monitor the output and change the weld profile of the generator based on the output. With respect to claim 22, Aeschlimann discloses wherein the sensor includes a position sensor configured to change the weld profile of the generator based on a position of the end effector (paragraph 23, sensor that measures the length). With respect to claim 24, Aeschlimann discloses wherein a transducer (paragraph 23, ultrasound welding appliance is used) is configured to provide vibratory energy to the end effector and an electrical property of the transducer is used to monitor a force applied relative to the object (paragraph 45, energy of ultrasonic oscillations used to determine measures values). With respect to claim 28, Aeschlimann discloses wherein the change in the weld profile includes a change in wave amplitude (paragraph 45, processing computer controls the amplitude).
With respect to claim 31, Aeschlimann discloses a system for dynamically controlling a weld profile, the system comprising: a generator (paragraph 35, “ultrasound generator”) configured to supply energy based on the weld profile; an end effector (fig 1, 2) operatively connected to the generator and configured to apply vibratory energy and pressure to an object (paragraph 35, holder 2 is in active connection with the generator and a pressing device that exerts pressure on the object); a position sensor configured to translate a position of the end effector into an output (paragraph 23 continuously determines the oscillating length of the object and actively controlling the welder); and a computer configured to monitor the output and change the weld profile of the generator based on the output (paragraph 45, “The adjustable variables are established with a suitable process computer 84 and are utilized for controlling the force F (arrow 85.1), the advance speed (not illustrated in more detail) of the joining element 80, the ultrasonic frequency and amplitude (arrow 85.2).”)  . With respect to claim 32, Aeschlimann discloses wherein the output is indicative of an amount of collapse (fig 1, shows the length L that is monitored by the sensor which shows how much the object as collapsed) of the object. With respect to claim 37, Aeschlimann discloses wherein the change in the weld profile includes a change in wave amplitude (paragraph 45).
With respect to claim 40, Aeschlimann discloses system for dynamically controlling a weld profile, comprising: a generator (paragraph 35, “ultrasound generator”) configured to supply energy based on weld profile associated with a material type of an object to be welded; an end effector (fig 1, 2) operatively connected to the generator and configured to apply vibratory energy and pressure to an object (paragraph 35, holder 2 is in active connection with the generator and a pressing device that exerts pressure on the object); and a computer configured to provide a parameter set to the generator associated with the type of polymer (paragraph 22 composition of the material determines the oscillation and paragraph 9, states the material of the object is a thermoplastic). With respect to claim 41, Aeschlimann discloses wherein the parameter set includes at least one of time, power, pressure, frequency, or wavelength (paragraph 45). With respect to claim 42, Aeschlimann discloses further comprising a position sensor (paragraph 23, sensor that measures the length). With respect to claim 47, Aeschlimann discloses wherein the change in the weld profile includes a change in wave amplitude (paragraph 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 27, 33, 35, 43 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Bonutti et al. (US Pub 2003/0032982).
With respect to claims 23, 35 and 43, Aeschlimann discloses that the applied force is monitored and is a variable that is configured to change the weld profile of the generator (paragraph 45) but does not specifically disclose a force sensor is used. 
Bonutti discloses a force sensor is used (paragraph 64) to provide the user with the value of the force being applied (paragraph 64).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Aeschlimann to include a force sensor in view of Bonutti in order provide the user with the value of the force being applied.
With respect to claims 27, 33 and 46, Aeschlimann discloses the claimed invention except for further comprising a mechanical stop configured to prevent collapse of the object after a predetermined point.
Bonutti discloses further comprising a mechanical stop (paragraph 271, “stop member 812”) configured to prevent collapse of the object after a predetermined point to limit the amount of downward movement and force applied to the object (paragraph 71).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Aeschlimann to include further comprising a mechanical stop configured to prevent collapse of the object after a predetermined point in view of Bonutti in order to limit the amount of downward movement and force applied to the object.
Claims 25, 26, 36, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Coates (US Patent 4,832,025).
With respect to claims 25, 26, 36 and 45, Aeschlimann discloses the claimed invention with a sensor that measures the device (paragraph 22) and does not specifically disclose the sensor being an optical sensor and including a second sensor.
Coates discloses a thermoplastic melt system (title) that includes a sensor including a second sensor being optical sensors (col. 3 ll. 21) to measure the device (col. 6, ll. 17).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the sensor of Aeschlimann with the sensor being an optical sensor and including a second sensor in view of Coates because the sensor or Aeschlimann and the sensor being an optical sensor and including a second sensor are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of measuring the device.
Claims 29, 38 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Bonutti et al. (US Pub 2004/0236374).
	Aeschlimann discloses the claimed invention with an ultrasonic welding device making the weld profile to melt the object (paragraph 23), Aeschlimann dies not specifically disclose wherein the weld profile is based on a preset weld current.
	Bonutti discloses wherein the weld profile is based on a preset weld current (paragraph 595-596 electrical current drives piezoelectric crystals to vibrate) to melt the object (paragraph 598).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the weld profile of Aeschlimann with the weld profile is based on a preset weld current in view of Bonutti because weld profile of Aeschlimann and the weld profile is based on a preset weld current are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of melting the object.
Claims 30, 34, 39 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Jones et al. (US Patent 3,888,405).
With respect to claims 30, 39 and 49, Aeschlimann discloses the claimed invention except for wherein the weld profile is based on a preset weld time.
Jones disclose a weld profile based on a preset weld time (col. 7, ll. 7-11, timer is used) to allow for adequate time for the work pieces to engage (col. 7, ll. 12-15).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the weld profile of Aeschlimann to be based on a preset weld time in view of Jones in order to allow for adequate time for the work pieces to engage.
With respect to claim 34, Aeschlimann discloses the system with a positional sensor (paragraph 23) that measures the axial movement but does not specifically discloses the sensor includes a linear variable displacement transducer.
Jones discloses a positional sensor includes a linear variable displacement transducer (col. 4, ll. 63) to measure axial movement (col. 4, ll. 64-65).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the position sensor of Aeschlimann with the positional sensor includes a linear variable displacement transducer in view of Jones because the position sensor of Aeschlimann and the positional sensor includes a linear variable displacement transducer are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of measuring axial movement.
Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann et al. (US Pub 2005/0126680) in view of Suorsa (US Pub 2002/0082529).
Aeschlimann discloses the claimed invention except for wherein the computer is configured to change the weld profile of the generator based on a change in impedance of the generator.
Suorsa discloses a ultrasonic energy system having wherein the computer is configured to change the weld profile of the generator based on a change in impedance of the generator (paragraph 136) to reduce the variance of the output (paragraph 136).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the system of Aeschlimann to include wherein the computer is configured to change the weld profile of the generator based on a change in impedance of the generator in view of Suorsa in order to reduce the variance of the output.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-49 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-29 of copending Application No. 16/930,229 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7094251 B2 discloses an ultrasonic welding system
US 20030040758 A1 a surgical system using force sensors
US 20060009855 A1 a ultrasonic welding system having mechanical stops and force sensors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773 

/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773